United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 13-3577
                          ___________________________

                               United States of America

                          lllllllllllllllllllll Plaintiff - Appellee

                                             v.

                                 Michael Scott Boyles

                        lllllllllllllllllllll Defendant - Appellant
                                        ____________

                      Appeal from United States District Court
                       for the District of Minnesota - St. Paul
                                   ____________

                                Submitted: June 9, 2014
                                 Filed: June 26, 2014
                                    [Unpublished]
                                   ____________

Before LOKEN, BEAM, and GRUENDER, Circuit Judges.
                           ____________

PER CURIAM.

       After serving a fifteen-year sentence for being a felon in possession of a firearm
with three prior violent felony convictions, Michael Scott Boyles began a three-year
term of supervised release in October 2012. Supervised release was revoked in May
2013 after Boyles was convicted in state court of violating a no-contact order. The
district court1 sentenced Boyles to two months custody followed by the remaining
term of supervised release and imposed an additional special condition that Boyles
reside in a residential reentry center for four to six months. Boyles was released from
custody in June 2013 and began his stay at a Volunteers of America residential reentry
center in the Twin Cities. His probation officer again petitioned for revocation of
supervised release in November 2013, alleging that Boyles violated a standard
condition and a special condition when he left the VOA center without permission in
September.

       At the revocation hearing, Boyles admitted the two Grade C supervised release
violations. Defense counsel and Boyles urged the court to impose a revocation
sentence of eleven months in custody, the middle of the advisory guidelines range, see
U.S.S.G. § 7B1.4(a), to be followed by additional supervised release. The government
urged the court to impose “a substantial period of incarceration and no supervision to
follow,” noting that Boyles had absconded from the reentry center and spent four days
with his wife after his probation officer refused to give him permission to do that.
After observing “that you don’t do well on supervision,” the district court imposed a
revocation sentence of 20 months in prison with no supervision to follow. The court
explained that it had considered the relevant sentencing factors, and in particular, “the
defendant’s history of violence and his history of noncompliance with the probation
officer.”

       Boyles appeals, arguing the revocation sentence is substantively unreasonable
because the district court imposed a substantial upward variance for relatively minor
violations that Boyles committed because “Mrs. Boyles unrelentingly begged her
husband to come home and help her.” A lengthy prison sentence followed by no




      1
      The Honorable David S. Doty, United States District Judge for the District of
Minnesota.

                                          -2-
supervision is unreasonable, he argues, because “it is supervised release, rather than
incarceration, which helps serve goals such as treatment and rehabilitation.”

       “We review a revocation sentence under the same ‘reasonableness’ standard
that applies to initial sentencing proceedings.” United States v. Kreitinger, 576 F.3d
500, 503-04 (8th Cir. 2009) (quotation omitted). Here, the district court carefully
considered the reasons urged by Boyles for imposing a lesser prison sentence but
concluded that his violent criminal history and repeated failures to comply with the
requirements of supervised release warranted a prison sentence near the statutory
maximum (22 months), with no supervision to follow. As in United States v. Benton,
627 F.3d 1051, 1056 (8th Cir. 2010), “the district court gave consideration to the
appropriate factors, sufficiently explained its reasoning, and acted well within its
broad discretion in formulating [Boyles’s revocation] sentence.” The sentence is not
substantively unreasonable.

      The judgment of the district court dated November 21, 2013 is affirmed.
                     ______________________________




                                         -3-